Case 1:18-cv-01158-JRS-MJD Document 19 Filed 02/27/19 Page 1 of 2 PageID #: 66



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

SHIRLEY BLAIZE,                               )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )     No. 1:18-cv-01158-JRS-MJD
                                              )
ROSEBUD LENDING RQC                           )
  d/b/a QCREDIT.COM,                          )
                                              )
                            Defendant.        )

         Order Granting Motion for Default Judgment (ECF No. 18)

   Plaintiff Shirley Blaize moves for default judgment against Defendant Rosebud

Lending RQC d/b/a Qcredit.com. (ECF No. 18.) For the reasons that follow, the mo-

tion should be granted.

   Plaintiff obtained a clerk’s entry of default against Defendant on August 27, 2018.

Plaintiff now moves the Court to enter default judgment under Fed. R. Civ. P.

55(b)(2). (Plaintiff could have moved for the Clerk to enter a default judgment under

Fed. R. Civ. P. 55(b)(1) since Plaintiff’s claim is for a sum that can be made certain

by computation (statutory damages of $500 per call for 58 calls, trebled, which equals

$87,000), and Plaintiff’s motion is supported by an affidavit showing the amount due.

(See ECF Bo. 18-1.))

   The Court, having considered the motion for default judgment, finds that the

Court has jurisdiction, the facts admitted by Defendant’s default establish a violation

of the Telephone Consumer Protection Act, 47 U.S.C. § 227, and establish Plaintiff’s

right to treble damages under § 227(b)(3). Accordingly, Plaintiff’s Motion for Default
Case 1:18-cv-01158-JRS-MJD Document 19 Filed 02/27/19 Page 2 of 2 PageID #: 67



Judgment (ECF No. 18) is granted and the Court directs entry of final judgment in

favor of Plaintiff and against Defendant of statutory damages in the sum of $87,000

with post-judgment interest under 28 U.S.C. § 1961(a).



Date: 2/27/2019




Distribution via ECF to all counsel of record


Distribution by U.S. Mail:

Rosebud Lending RQC d/b/a Qcredit.com
C/O Registered Agents
National Registered Agents, Inc.
100 Canal Pointe Boulevard
Princeton, NJ 08540

Rosebud Lending RQC d/b/a Qcredit.com
C/O Registered Agents
CT Corporation System
820 Bear Tavern Road
Trenton, NJ 08628




                                          2
